PER CURIAM.
Robert Lee Dorsey appeals the district court’s order dismissing his complaint for failure to respond to Defendants’ motions to dismiss. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Dorsey v. New Hanover County, Bd. of Educ., No. CA-01-187-7-FG) (E.D.N.C. Feb. 22, 2002). Based on this court’s informal briefing order of July 30, 2002, and Dorsey’s compliance with that order, we deny Appellees’ motion to dismiss for want of prosecution. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.